649 So. 2d 944 (1995)
Henri C. MARCELLUS, Appellant,
v.
Ingrid Paule VOLTAIRE, Appellee.
No. 94-0737.
District Court of Appeal of Florida, Fourth District.
February 15, 1995.
Henri C. Marcellus, pro se.
No appearance by appellee.
PER CURIAM.
In proceedings subsequent to an action for an injunction for protection against domestic violence, the trial court entered an order adopting and ratifying the findings of a General Master. That order, the subject of this appeal, finds that appellant Henri Marcellus is in arrears in payment of child support, that he has the present ability or assets to pay the purge amount and that he should be incarcerated. Shortly thereafter, the trial court also entered an Order of Indigency finding appellant to be indigent for purposes of appellate filing fee and costs.
While we recognize even from the scant record before this court that the trial court had good reason to find that appellant had been less than cooperative, we none-the-less are compelled to reverse the order under review. In Bowen v. Bowen, 471 So. 2d 1274, 1279 (Fla. 1985), our supreme court held that "[t]he finding of the trial judge that the respondent was indigent for purposes of the appeal affirmatively established that the respondent was indigent and had no present ability to pay the purge amount."
On remand the trial court shall conduct a hearing in order to make specific findings on appellant's present ability to pay the purge amount and may upon appropriate application after notice and hearing also consider modification of the amount of child support if warranted by those findings.
REVERSED AND REMANDED.
HERSEY, GUNTHER and STEVENSON, JJ., concur.